Citation Nr: 1726681	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from September 1951 to February 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012, rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The Veteran does not have urine leakage productive of the required use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for urinary incontinence have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(a).

The Veteran's urinary incontinence is currently evaluated 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7517, which pertains to genitourinary dysfunction, and provides that voiding dysfunction should be evaluated as urine leakage, urinary frequency, or obstructive voiding. 38 C.F.R. § 4.115a (2016).  38 C.F.R. §§ 4.115(a), (b), Diagnostic Code 7517 (2016).  Notably a rating in excess of 40 percent is not available under the criteria pertaining to urinary frequency or obstructive voiding.  In fact, the only two lists of criteria under 38 C.F.R. § 4.115 (a) which allow for the assignment of an evaluation in excess of 40 percent are those pertinent to urine leakage (listed under voiding dysfunction) and renal dysfunction.  Because there is no evidence of record indicating renal dysfunction due to the Veteran's urinary incontinence secondary to the disability at issue, the Board will analyze the Veteran's claim under the criteria pertinent to urine leakage. 

Evaluation under leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a (2016). 

III.  Facts and Analysis 

The Veteran has asserted that his urinary incontinence warrants a higher evaluation.  

In a March 2012, physician indicated the Veteran experienced incontinence directly related to his inability to walk to the bathroom in a timely manner.  

The Veteran underwent a VA examination in August 2012.  He reported the onset of urinary incontinence in 2011 while awaiting knee surgery.  He reported the sensation to urinate, however the "urine flows" due to his inability to get to the bathroom in time.  He stated he cannot get to the bathroom, remove clothing to use the toilet, and transfer from the wheelchair to the toilet before becoming incontinent of urine.  The examiner indicated the voiding dysfunction causes urine leakage, requiring absorbent material which must be changed two to four times per day.  The Veteran did not require the use of an appliance.  There was a slow or weak stream, but no history of recurrent symptomatic bladder or urethral infections, or any other bladder or urethral conditions.  

An order form from the VAMC Charleston dated October 2011, documents the Veteran's prescription for an incontinence brief, with a total of 360 briefs, with a note that it is a 90 day supply.  This would equate to the use of four incontinence briefs per day. 

A January 2012, statement from the Veteran's spouse indicated the Veteran required incontinence briefs.    

VAMC treatment records do not indicate any worsening of the Veteran's urinary incontinence.  
   
The Veteran was scheduled for a VA examination in March 2015, and failed to report.  He was rescheduled for an examination in April 2015, and again failed to report.  He provided no reason as to why he failed to report, nor did he request a new examination.  

The Veteran's representative submitted a statement in June 2017, stating that the Veteran requires a change of briefs more than four times per day.  No evidence was submitted along with this statement.  In a July 2013 statement, the Veteran indicated he had a day time voiding interval of 1 to 2 hours and a nighttime awaking to void 3 or 4 times.  He seemed to equate this to a need to change absorbent material 10 times each day.  

The preponderance of the evidence is against a rating higher than 40 percent for urinary incontinence.  In this regard, the Board notes that the record indicates that in October 2011, the Veteran was prescribed incontinence briefs that equated to the use of four briefs per day.  The August 2012 examiner noted the Veteran required absorbent material which must be changed two to four times per day.  The Veteran's representative submitted a statement in 2017 indicating that the Veteran required more than four briefs per day, however no evidence was submitted, and the Veteran failed to report for two scheduled VA examinations.  For his part, the Veteran described his voiding interval, which he equates to urine leakage.  Urine leakage, however, concerns impairment to the genitourinary system, rather than a delay in arriving at and preparing to use a toilet at the appropriate times when the sensation to urinate presents itself.  

Based on the above evidence, a basis upon which to assign a rating in excess of 40 percent for the disability at issue has not been presented.  

ORDER

Entitlement to an initial evaluation in excess of 40 percent for urinary incontinence is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


